--------------------------------------------------------------------------------

      Exhibit 10.17


AMENDMENT NO. 1
TO THE
ENSCO INTERNATIONAL INCORPORATED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 1997)

  THIS AMENDMENT NO. 1, is adopted effective as of the first day of January
2003, by ENSCO International Incorporated, having its principal office in
Dallas, Texas (hereinafter referred to as the "Company").   WITNESSETH:  
WHEREAS, the Company revised and restated the ENSCO Supplemental Executive
Retirement Plan (the "SERP"), effective January 1, 1997;   WHEREAS, the Pension
and Welfare Benefits Administration of the Department of Labor issued final
regulations establishing new standards for processing benefit claims of
participants and beneficiaries under Section 8.2 of the SERP which have been
clarified by further guidance from the Pension and Welfare Benefits
Administration (collectively the "Final Claims Procedure Regulations"); and  
WHEREAS, the Company now desires to adopt this Amendment No. 1, effective as of
January 1, 2003, to revise Section 8.2 of the SERP to provide that the
administrator of the SERP shall process benefit claims of participants and
beneficiaries pursuant to the claims procedure specified in the summary plan
description for the SERP which shall comply with the Final Claims Procedure
Regulations, as may be amended from time to time;   NOW, THEREFORE, in
consideration of the premises and the covenants herein contained, the Company
hereby adopts the following Amendment No. 1 to the SERP:   Section 8.2 of the
SERP is hereby amended in its entirety, effective January 1, 2002, to read as
follows:   Sec. 8.2 Claims Procedure. The Administrator shall process all
benefit claims of Participants and Beneficiaries pursuant to the claims
procedure specified in the summary plan description for the Plan and shall act
in a manner which is consistent with regulations published from time to time by
the Department of Labor.   IN WITNESS WHEREOF, the Company, acting by and
through its duly authorized officers, has caused this Amendment No. 1 to be
executed as of the day and year first above written.

ENSCO INTERNATIONAL INCORPORATED


By:                                                
      COMPANY      

--------------------------------------------------------------------------------